Examiner Comment
	The examiner has withdrawn the drawing objection of record based on the applicant remarks, page 6, filed on 3/1/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The most relevant prior art reference Ruby (reference of record) as discussed in the office action mailed on 11/27/2020. However Ruby does not teach, in regards to amended claims 1, 17 and 19, wherein the resonator shape including N smooth curves joined by N vertices of an N-sided polygon having an inside, each vertex joining two neighboring smooth curves such that the two neighboring smooth curves combined is not a smooth curve due to the respective vertex, each smooth curve having a concave shape with respect to the inside of the N-sided polygon, the resonator shape configured to have no axis of symmetry. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 1, 17 or 19, claims 2, 3, 6, 8-15, 18, 20 and 22 have also been determined to be novel and non-obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843 

/ROBERT J PASCAL/Supervisory Patent Examiner, Art Unit 2843